25 N.Y.2d 657 (1969)
College Barn, Inc., Appellant,
v.
State of New York et al., Respondents.
Court of Appeals of the State of New York.
Argued October 30, 1969.
Decided November 26, 1969.
David A. Tate and Rex S. Ruthman for appellant.
Louis J. Lefkowitz, Attorney-General (Grace K. Banoff, Ruth Kessler Toch and Kenneth J. Connolly of counsel), for State of New York and State Liquor Authority, respondents.
John R. Miller for Town of Colonie, respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Judgment affirmed, with costs; no opinion.